Citation Nr: 0124322	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  97-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the 
disarticulation of the right little finger, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1971 to April 
1974.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which, in part, denied 
the appellant's claim of entitlement to an evaluation in 
excess of 10 percent for the disarticulation of the right 
little finger.  Subsequently, in a decision dated June 15, 
2000, the Board denied this claim.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).

In December 2000, counsel for the parties filed a Joint 
Motion for Remand and requested a stay of proceedings pending 
a ruling on the Joint Motion.  The basis for the Motion was 
that the Board had failed to provide adequate reasons and 
bases for its decision.  An Order of the Court, dated in 
January 2001, granted the Joint Motion and vacated the 
Board's decision.  The issues on appeal were remanded 
pursuant to the provisions of 38 U.S.C.A. § 7252(a).


REMAND

After a review of the record, to include the June 2000 Board 
decision and the Joint Motion For Remand to the Board And To 
Stay Further Proceedings cited above, the Board is of the 
opinion that additional development of the record is 
appropriate prior to further consideration of the appellant's 
claim.

Impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions can be duplicative of or overlapping with 
the symptomatology of the other conditions; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this case, consideration of a separate compensable rating 
for any surgical scar at the site of the amputation under 
Diagnostic Codes 7803-7805 is indicated as part of the issue 
on appeal.  Consideration of this factor is not reflected in 
the VA medical examinations or in the adjudication of the 
claim to this point.  While tenderness to palpation over the 
amputation stump was noted in the June 1996 VA examination 
report, the examiner did not specify whether or not that 
tenderness was associated with the surgical scar from the 
amputation.  Therefore, the appellant must be afforded a VA 
medical examination that includes an evaluation of any scar 
associated with the right little finger disability.

The appellant submitted additional medical evidence at his 
November 1999 videoconference hearing.  At that hearing he 
also waived review of the evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.  Nonetheless, as the case is being remanded, the 
RO will have the opportunity to consider the evidence 
submitted to the Board by the appellant in November 1999.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop this claim pursuant to those regulations.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant has undergone treatment at VA facilities while 
the case was in appellate status.  The RO should obtain all 
VA treatment records not currently in evidence.  All of these 
records should be associated with the claims file.

The evidence submitted by the appellant in conjunction with 
his November 1999 videoconference hearing revealed that he 
has been undergoing treatment by private physicians.  The RO 
should obtain and associate with the claims file all records 
not currently in evidence from all private physicians who 
have treated the appellant's right hand.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the appellant's 
relevant medical treatment records from 
any private doctor or hospital identified 
by the appellant.  The appellant should 
provide assistance as needed to obtain 
these records which should be associated 
with the claims file.

2.  With assistance from the appellant as 
needed, the RO should obtain all pertinent 
VA treatment records not currently in 
evidence and associate them with the 
claims file.

3.  After the above development is 
completed, the appellant should be 
scheduled for a VA examination for an 
evaluation of the current status of his 
right little finger disability.  The 
examiner should be provided with the 
claims file for review.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  

Specifically, the examiner should make 
notations as to the size, location and 
appearance of each right little finger 
surgical scar.  The examiner should 
determine whether there are findings of 
poor surgical scar nourishment, 
ulceration, tenderness or pain in the 
right little finger area.  The examiner 
should also discuss, with degree of 
severity and/or frequency noted, whether 
or not the appellant suffers from any 
periods of exacerbations or any pain or 
functional loss due to his right little 
finger surgical scar(s).  If there are no 
objective findings of right little finger 
surgical scar tenderness, pain or 
functional limitation shown, that should 
also be noted for the record.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) is 
fully complied with and satisfied.  

5.  Thereafter, the RO should readjudicate 
this claim.  In so doing, the RO should 
explicitly consider whether a separate 
compensable evaluation should be assigned 
under any applicable Diagnostic Code in 
light of the Court's holding in Esteban.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC). An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


